DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani WO 2017/061495 (note attached translation) and the office action refers to the US PG PUB 20180220873 for convenience.

Regarding Claim 1, Tani discloses an endoscope apparatus (0040; Figure 1) comprising: 
an image pickup device configured to pick up an image of an object to generate image data (0044; Figure 1; “[0044] The image pickup section 22A is configured by an objective lens 13 disposed at the distal end portion 8a of the insertion section 8 and configured to form an optical image of the object and an image pickup device 14 such as a charge coupled device (CCD) or a CMOS sensor arranged in a position of the image formation. An image of a return light from the object by the illumination light emitted from the light source section 26 is formed on an image pickup surface of the image pickup device 14. The image pickup device 14 outputs, with photoelectric conversion, a picked-up image (signal) based on an object optical image to an endoscope-side image processing section (simply referred to as image processing section as well) 23. Note that (the image pickup device 14 of) the image pickup section 22A may be defined as outputting (or generating) the picked-up image (signal). The image processing section 23 may be defined as generating an image (a signal) obtained by performing image processing on the picked-up image (signal). (The image pickup device 14 of) the image pickup section 22A may be defined as outputting (or generating) an image (a signal). The image processing section 23 may be defined as performing the image processing on the image (the signal) and generating an image (a signal) subjected to the image processing. The same applies to the image pickup section 22B.”); 
a storage device configured to store the image data (0078; Figure 3; “[0078] The image processing section 33 includes a memory 55 including a representative-endoscopic-procedure-scene-feature-value storing section 55a having stored feature values representing a representative plurality of endoscopic procedure scenes at the time when the endoscopic-procedure-scene classifying section 53 performs the classification of the endoscopic procedure scene. The endoscopic-procedure-scene classifying section 53 performs the classification of the endoscopic procedure scene referring to information of the representative-endoscopic-procedure-scene-feature-value storing section 55a in the memory 55 (see, for example, FIG. 7A and FIG. 7B).”); 
a monitor configured to display a display image corresponding to the image data (0040; Figure 1; “[0040] As shown in FIG. 1, a main part of an endoscope system 1 is configured by a wireless endoscope body (hereinafter abbreviated as wireless endoscope) 2A forming a battery-driven portable endoscope, a processor 3 wirelessly connected to the wireless endoscope 2A and configured to perform predetermined image processing, a monitor 7 functioning as a display apparatus connected to the processor 3 and configured to display an endoscopic image and the like, and the like. In the endoscope system 1 according to the embodiment, besides the wireless endoscope 2A including a single image pickup device, a wireless endoscope 2B indicated by an alternate long and short dashes lines including two image pickup devices for enabling stereoscopic vision can also be used.”); and 
a processor (0040 and 0046; Figures 1 and 2; processor 3), 
wherein the processor is configured to
carry out a compression processing of compressing the image data by using a compression parameter that is a value that specifies a data quantity after compression to generate compressed data (0069; Figure 3; “[0069] … FIG. 3, … a target compression ratio of an image used in the endoscope-side image processing section 23 in the wireless endoscope 2I, and a compression-parameter deciding section (or a compression-parameter decision circuit) 57 configured to decide a compression parameter for compression to the decided target compression ratio.”), 
set the compression parameter based on the compressed data (0069, 0148-0158, 0165 and 0175; Figure 3; “[0069] As shown in FIG. 3, … a target compression ratio of an image used in the endoscope-side image processing section 23 in the wireless endoscope 2I, and a compression-parameter deciding section (or a compression-parameter decision circuit) 57 configured to decide a compression parameter for compression to the decided target compression ratio”), and
detect a quantity of information on the object contained in the image data (0107), and 
0069 and 0080; Figure 3; “[0069] As shown in FIG. 3, a main part of the processor-side image processing section 33 is configured by an image acquiring section (or an image acquisition circuit) 51 configured to acquire an image signal wirelessly transmitted from the wireless endoscope 2I via the processor-side wireless transmission section 34, a physical-quantity detecting section (or a physical-quantity detection circuit) 52 configured to detect, on the basis of the image signal acquired in the image acquiring section 51, a physical quantity reflecting a state of observation of a region in a subject by the image pickup section 22A or 22B provided at the distal end portion 8a of the insertion section 8 in the wireless endoscope 2I, an endoscopic-procedure-scene classifying section (or an endoscopic-procedure-scene classification circuit) 53 configured to classify, on the basis of a feature value of the physical quantity detected in the physical-quantity detecting section 52, to which representative endoscopic procedure scene of a plurality of representative endoscopic procedure scenes prepared or registered in advance a scene in which the surgeon is performing a procedure using the wireless endoscope 2I corresponds, a target-compression-ratio deciding section (or a target-compression-ratio decision circuit) 54 configured to decide, from the endoscopic procedure scene classified in the endoscopic-procedure-scene classifying section 53 and the feature value of the physical quantity (more specifically, magnitude of the physical quantity, a distribution of the physical quantity in a plurality of positions, etc.) acquired in the physical-quantity detecting section 52, a target compression ratio of an image used in the endoscope-side image processing section 23 in the wireless endoscope 2I, and a compression-parameter deciding section (or a compression-parameter decision circuit) 57 configured to decide a compression parameter for compression to the decided target compression ratio.”,  “[0080] When determining that reliability of the endoscopic procedure scene classified by the endoscopic-procedure-scene classifying section 53 is low, the endoscopic-procedure-scene-reliability determining section 53a sends, to the target-compression-ratio deciding section 54, a classification result of the endoscopic procedure scene classified by the endoscopic-procedure-scene classifying section 53 and stored in the classified-scene storing section 55b in an image (a signal) of a frame preceding, by a predetermined period, an image (a signal) of a frame, reliability of which is determined as low.”), 
the image pickup of the object and the generation of the image data are continuously performed multiple times (0044 and 0078; Figures 1 and 3), 
the judgement processing is carried out whenever the image data is generated (0078-0080; Figures 3 and 7; “[0078] The image processing section 33 includes a memory 55 including a representative-endoscopic-procedure-scene-feature-value storing section 55a having stored feature values representing a representative plurality of endoscopic procedure scenes at the time when the endoscopic-procedure-scene classifying section 53 performs the classification of the endoscopic procedure scene. The endoscopic-procedure-scene classifying section 53 performs the classification of the endoscopic procedure scene referring to information of the representative-endoscopic-procedure-scene-feature-value storing section 55a in the memory 55 (see, for example, FIG. 7A and FIG. 7B).”),
the storage device stores the compressed data and a result of the judgement processing (0078; Figure 3; whenever the image acquiring section 51 generate the target-compression-ration deciding section 54),
the compression parameter and the display image are determined based on the result of the judgement processing (0069; Figure 3; “[0069] … compression-parameter deciding section (or a compression-parameter decision circuit) 57 configured to decide a compression parameter for compression to the decided target compression ratio.”),
when the judgement value in the judgement processing is greater than or equal to the predetermined threshold, the display image is an image corresponding to the image data generated when the judgement processing at a current time point is carried out (0102-103; Figure 3; “[0102] The endoscopic-procedure-scene classifying section 53 specifies (classifies) an endoscopic procedure scene from a feature value of the distribution (including magnitude) in the image having the movement amount detected by the movement-amount detecting section 52a and sets the specified endoscopic procedure scene and a target compression ratio, for example, as shown in FIG. 7A or FIG. 7B. Characteristics of images and image scenes in this case are as shown in FIG. 7B.; [0103] As shown in FIG. 7B, the insertion scene in a scene item of the endoscopic procedure scene comes under a case in which the movement amount is large or the distance is large as the characteristic of the image. The image scene of the back-and-forth movement mainly corresponds to the insertion scene. The target compression ratio is large (high). The presence diagnosis scene comes under a case in which the movement amount is medium to large or the distance is medium to large as the characteristic of the image. The image scene of the translation or the back-and-forth movement mainly corresponds to the presence diagnosis scene. The target compression ratio is medium.”), and 
when the judgement value in the judgement processing is smaller than the predetermined threshold, the display image is an image corresponding to the image data generated when the judgement processing at the current time point is carried out or an image determined based on a result of the judgement processing at a preceding time point (0102 and 104; Figure 3; “[0102] The endoscopic-procedure-scene classifying section 53 specifies (classifies) an endoscopic procedure scene from a feature value of the distribution (including magnitude) in the image having the movement amount detected by the movement-amount detecting section 52a and sets the specified endoscopic procedure scene and a target compression ratio, for example, as shown in FIG. 7A or FIG. 7B. Characteristics of images and image scenes in this case are as shown in FIG. 7B.; [0104] The qualitative and quantitative diagnosis scene comes under a case in which the movement amount is small (low) to medium or the distance is small to medium as the characteristic of the image. The image scene of the translation or the back-and-forth movement mainly corresponds to the qualitative and quantitative diagnosis scene. The target compression ratio is small (low). The treatment scene comes under a case in which the movement amount is small to medium or the distance is small to medium as the characteristic of the image. The image scene of the partial movement mainly corresponds to the treatment scene. The target compression ratio is small (low). In the partial movement scene, the movement and the distance are different only in a part of the image. A compression parameter defined by the target compression ratio may be used instead of the target compression ratio.”).
Regarding Claims 2-4, Tani discloses the endoscope apparatus according to claim 1, wherein the processor updates (sets) the compression parameter used in the compression processing to a setting parameter that is the compression parameter set by the processor (generated based on the compressed data corresponding to the image data generated when the judgment processing at the current time point) when the judgement value in the judgement processing is greater than or equal to the predetermined threshold and does not update (generate)  the compression parameter used in the compression processing when the judgement value in the judgement processing is smaller than the predetermined threshold (0150-0153; Figure 10; “[0150] Therefore, a target compression ratio has to be defined and, while the data amount after the compression is monitored together with the compression parameter p, the compression parameter p has to be updated as appropriate such that the data amount after the image compression does not exceed the wirelessly transmittable data amount. [0151] When the wirelessly transmittable data amount is, for example, 200 KB, if the data amount exceeds 200 KB, the image cannot be transmitted. Therefore, a target data amount after the compression is set to, for example, 180 KB, which is a value 10% smaller than 200 KB. [0152] In the example shown in FIG. 10, a control method for setting an initial value of the compression parameter p to a large value of 200, setting a data amount after image compression sufficiently small first, and bringing the data amount close to a target compression ratio is adopted. By adopting the control method shown in FIG. 10, deviation of a data amount in an image having a large frame number from the target data amount after the compression is suppressed in a small range such that wireless transmission of an image can be stably performed.[0153] As shown in FIG. 10, a first image with a frame number 0 is compressed with the compression parameter p having a large value and transmitted. In a next frame number 1, the target compression ratio is updated according to the compressed data amount with the preceding frame number 0.”). 

Regarding Claim 7, Tani discloses the endoscope apparatus according to claim 1, wherein the quantity of information is specified based on the data quantity of the compressed data (0070-0072, 0081 and 0147-0153; Figures 3, 7 and 10). 

Regarding Claim 8, Tani discloses he endoscope apparatus according to claim 1, wherein the judgement value is a difference between the quantity of information detected when the judgement processing at the current time point is carried out and the quantity of information detected when the judgement processing at the preceding time point is carried out (0226; “[0226] On the other hand, processing for deciding a target compression ratio in an image of one frame takes a plurality of frame periods, a target compression ratio only has to be decided in a cycle of the plurality of frame periods. In this case, an image picked up during the decision of the target compression ratio only has to be compressed using a (latest) target compression ratio, which is calculated immediately before the decision of the target compression ratio, and wirelessly transmitted to the processor 3 side. In the first embodiment and the like, only the movement-amount detecting section 52a or the distance detecting section 52b may be included as the physical-quantity detecting section 52.”).


Regarding Claim 9, Tani discloses the endoscope apparatus according to claim 1, wherein the processor is further configured to decompress the compressed data to generate the image data and output the decompressed image data to the monitor (0040, 0060, 0223; Figures 1 and 13; monitor 7 and step S35; “[0223] In step S34, the processor 3 performs processing for expanding the received image data. An expanded image signal is outputted to the monitor 7. In step S35, the monitor 7 displays an endoscopic image. Note that processing for detecting both of a movement amount and a distance and wirelessly transmitting the image signal is the same processing as the processing shown in FIG. 11. However, step S8 before step S30 in FIG. 11 is changed to step S31 in FIG. 13. Step S15 after the processing in step S14 shown in FIG. 11 is changed to step S32 in FIG. 13.”).
Regarding Claim 10, Claim 10 has limitations similar to the limitations of claims addressed above, and have been rejected for the same reasons of anticipation as discussed above.

Regarding Claim 12, Tani discloses he endoscope apparatus according to claim 1, further comprising: 
a first wireless communication circuit configured to transmit the compressed data stored in the storage device (0063-0064; Figure 2; “wireless transmission section 24 in the wireless endoscope”); and 
a second wireless communication circuit configured to receive the transmitted compressed data (0046-0047; Figure 2; “wireless transmission section 34 in the wireless receiver”).


Regarding Claim 13, Tani discloses the endoscope apparatus according to claim 12, further comprising: 
an endoscope (0040 and 0046; Figures 1 and 2; “wireless endoscope 2A or 2B”); and 
a video processor physically separate from the endoscope (0040 and 0046; Figures 1 and 2; “processor 3”), 
wherein the image pickup device, the processor, the first wireless communication circuit, and at least part of the storage device are provided in the endoscope (0040 and 0043; Figures 1 and 2; “[0040] As shown in FIG. 1, a main part of an endoscope system 1 is configured by a wireless endoscope body (hereinafter abbreviated as wireless endoscope) 2A forming a battery-driven portable endoscope, a processor 3 wirelessly connected to the wireless endoscope 2A and configured to perform predetermined image processing, a monitor 7 functioning as a display apparatus connected to the processor 3 and configured to display an endoscopic image and the like, and the like. In the endoscope system 1 according to the embodiment, besides the wireless endoscope 2A including a single image pickup device, a wireless endoscope 2B indicated by an alternate long and short dashes lines including two image pickup devices for enabling stereoscopic vision can also be used.”; “[0043] A light source section (or a light source unit) 26 configured by a not-shown light emitting diode provided in the wireless endoscope 2I as shown in FIG. 2 is disposed in the operation section 9. The light source section 26 is controlled by an endoscope-side control section 21 to generate illumination light for illuminating inside of the body cavity. The illumination light is guided to a distal end portion 8a provided at a distal end of the insertion section 8 by a light guide 11 shown in an enlarged view in FIG. 1 and irradiates a region (referred to as object as well) such as a diseased part in the subject via an illumination lens 12 provided in an illumination window of the distal end portion 8a. As shown in the enlarged view, image pickup sections 22A and 22B are provided at the distal end portion 8a.”; “[0048] The wireless endoscope 2A includes a memory 28 configured to store peculiar identification information (abbreviated as ID) including a type of the wireless endoscope 2A. When wirelessly transmitting a signal to the processor 3, the wireless endoscope 2A transmits the signal with the ID attached to the signal. Therefore, when wirelessly receiving the signal, the processor 3 can identify the wireless endoscope 2A functioning as a transmission source.” “[0051] The endoscope-side control section 21 acquires a compression parameter serving as information related to a target compression ratio transmitted from the processor 3 side via the endoscope-side wireless transmission section 24 and controls the endoscope-side image processing section 23 on the basis of the compression parameter.”), 
the second wireless communication circuit is provided in the video processor (0063; Figure 2; “[0063] The processor-side wireless transmission section 34 in the wireless receiver 32 is controlled by the processor-side control section 31 to wirelessly perform transmission and reception of image data and predetermined communication data between the processor-side wireless transmission section 34 and the wireless endoscope 2I via the antenna 37. In the embodiment, like the endoscope-side wireless transmission section 24, the processor-side wireless transmission section 34 is capable of performing, for example, the wireless communication by the 60 GHz band and the wireless communication by the 5 GHz band.”), and 
0040; Figure 1; “[0040] As shown in FIG. 1, a main part of an endoscope system 1 is configured by a wireless endoscope body (hereinafter abbreviated as wireless endoscope) 2A forming a battery-driven portable endoscope, a processor 3 wirelessly connected to the wireless endoscope 2A and configured to perform predetermined image processing, a monitor 7 functioning as a display apparatus connected to the processor 3 and configured to display an endoscopic image and the like, and the like. In the endoscope system 1 according to the embodiment, besides the wireless endoscope 2A including a single image pickup device, a wireless endoscope 2B indicated by an alternate long and short dashes lines including two image pickup devices for enabling stereoscopic vision can also be used.”).


Regarding Claim 14, Claim 14 has limitations similar to the limitations of claims addressed above, and have been rejected for the same reasons of anticipation as discussed above.

Regarding Claim 15, Device claim 15 is drawn to the device corresponding to the apparatus of using same as claimed in claim 1. Therefore, device claim 1 corresponds to apparatus claim 1 is rejected for the same reasons of anticipation as used above.

Regarding Claim 16, Method claim 16 1s drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claims 16 corresponds to apparatus claim 1 is rejected for same reasons of anticipation as used above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tani as applied to claim 1 above, and further in view of Takenouchi et a. (US 10945592 B2, hereinafter referred to as “Takenouchi”).
Regarding Claims 5 and 6, Tani discloses the endoscope apparatus according to claim 1, but failed to disclosed wherein the quantity of information is specified based on color information contained in the image data or wherein the quantity of information is specified based on a resolution in the image data.
Takenouchi, however, in the same field of endeavor, shows an endoscope apparatus (Column 1 lines 14-15; “The present invention relates to a medical imaging apparatus and an endoscope apparatus.”), wherein the quantity of information is specified based on color information contained in the image data or wherein the quantity of information is specified based on a resolution in the image data (Column 5 lines 13-30; “The image processing unit 53 acquires an imaging signal from the memory controller 51 and performs signal processing, such as noise removal or A/D conversion as necessary on the imaging signal, to generate a digitized imaging signal (pulse signal). On the basis of the imaging signals input from the memory controller 51, the image processing unit 53 generates a display image signal to be displayed by the display device 4. The display image signal is also output to the recording device 10 so as to be recorded in the recording device 10. The image processing unit 53 performs predetermined signal processing on the imaging signal to generate the display image signal including a subject image. Here, examples of image processing include various image processing, such as interpolation, color correction, color enhancement, edge enhancement, and the like. The image processing unit 53 outputs the generated image signal to the display device 4.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to combine the determination the quantity of information specified based on color information or a resolution in the image data as shown by Takenouchi in the endoscope system of Tani in order to yield a predictable result. 



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liao (US 2018/0365836) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482